Title: To Thomas Jefferson from Thomas Appleton, 12 December 1790
From: Appleton, Thomas
To: Jefferson, Thomas


Paris, 12 Dec. 1790. From late arrangements made relative to the manufactory at Rouen, his residence there in future will be unnecessary. He requests TJ’s support in his application as consul at Lisbon. “The great commerce which exists between the United States and Portugal has Decided my establishment there (if the appointment can be obtained). The position Appears the most eligible and the extent of the commercial intercourse, wou’d I imagine make an appointment as Necessary as at any part of Europe‥‥ My father will pursue the form that might be requisite. Hoping for your unfailing influence in this Affair I shall wait your Excellency’s reply.”
